IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

Plaintiff, Case No.: 3:17-cv-1054-TJC-JRK
v.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Georgia Trust,

Defendant.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,

Counterclaim Plaintiffs,
V.
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN
JACQUES KLEMPF,

Counterclaim Defendants.
/

NOTICE OF WAIVER OF RULE 3.01 OBJECTION TO PLAINTIFFS’ MOTION FOR
LEAVE TO FILE AMENDED ANSWER AND AMENDED COUNTERCLAIM AND
CONSENT TO ENTRY OF AN ORDER GRANTING SAID MOTION
Plaintiff/Counterclaim Defendant Foodonics International, Inc. (“Foodonics’”), and

Counterclaim Defendant Kevin Jacques Klempf (“Klempf”’), hereby waive their objection to

Defendants/Counter-Plaintiffs’ Motion For Leave to File Amended Answer and Counterclaim
(Dkt. 137) filed herein on July 15, 2019 and consent to entry of an Order granting said Motion
with leave to file motions to the amended pleadings as may be appropriate.

Respectfully submitted this 24th day of July, 2019

/s/ S. Grier Wells

S. GRIER WELLS, ESQ.

Florida Bar No.: 203238
grier.wells@gray-robinson.com
barbara.rude@gray-robinson.com
GrayRobinson, P.A.

50 North Laura Street, Suite 1100
Jacksonville, Florida 32202
Telephone: (904)-598-9929

JOHN M. BRENNAN

Florida Bar No.: 297951
jay.brennan@gray-robinson.com
jessica.rolon@gray-robinson.com

MICHAEL R. SANTANA

Florida Bar No.: 42124
michael.santana@gray-robinson.com
lisandra.acosta@gray-robinson.com
GrayRobinson, P.A.

301 East Pine Street, Suite 1400
Orlando, Florida 32802

Telephone: (407) 843-8880

Attorneys for Plaintiff/Counterclaim
Defendants, FOODONICS
INTERNATIONAL, INC., a Florida
Corporation and KEVIN JACQUES
KLEMPF
CERTIFICATE OF SERVICE
I hereby certify that on this 24th day of July, 2019, I electronically filed the foregoing
document with the Clerk of the Court through the Court’s CM/ECF electronic notification
system, which will send a Notice of Electronic Filing to: JAMES H. POST, ESQ., MICHAEL E.
DEMONT and R. CHRISTOPHER DIX (jpost@smithhulsey.com, mdemont@smithhulsey.com,
cdix@smithhulsey.com), Smith Hulsey & Busey, 225 Water Street, Suite 1800, Jacksonville,

Florida 32202 (Attorneys for Defendant/Counterclaim Plaintiffs).

/s/ S. Grier Wells, Esq.
Attorney

\732024\20 - # 1830813 v1
